1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11
      ANDREW S. KINDLE,                          Case No. 2:20-cv-06470-RGK-SHK
12
                               Plaintiff,
13                                               ORDER DISMISSING CASE
                         v.
14
      AAA AUTOMOTIVE CLUB OF
15    SOUTHERN CALIFORNIA,
16                             Defendant.
17
18         For the following reasons, the case is DISMISSED without prejudice.
19                                I.        BACKGROUND
20         On July 21, 2020, Plaintiff Andrew S. Kindle (“Plaintiff”), proceeding pro se
21   and in forma pauperis, filed a complaint (“Complaint” or “Compl.”) against
22   Defendant AAA Automobile Club of Southern California (“Defendant”).
23   Electronic Case Filing Number (“ECF No.”) 1, Compl. On October 19, 2020, the
24   Court dismissed Plaintiff’s Complaint without prejudice and with leave to amend.
25   ECF No. 9, Order Dismissing Complaint With Leave To Amend (“ODLA”). In
26   the ODLA, the Court gave Plaintiff twenty-one days from the date of the ODLA,
27   until November 9, 2020, to file a First Amended Complaint (“FAC”). Id. at 9-11.
28   ///
 1          Over a month after Plaintiff’s FAC was due, on December 14, 2020, the
 2   Court ordered Plaintiff to show cause as to why the case should not be dismissed
 3   for failure to prosecute or follow court orders. ECF No. 10, Order to Show Cause
 4   (“OSC”). Plaintiff was directed to either: (a) “advise the Court that he does not
 5   desire to pursue this action”; (b) “if [P]laintiff does desire to pursue this action,
 6   show good cause in writing, if any exists, why [P]laintiff has not timely filed with
 7   the Court his FAC, and why the Court should not recommend that this action be
 8   dismissed for failure to prosecute and failure to comply with the Court’s prior
 9   Order”; or (c) “file a FAC.” Id. Plaintiff was also warned that failure to obey the
10   OSC would be deemed as “a further violation of a Court order justifying dismissal”
11   and “evidence of a lack of prosecution on Plaintiff’s part.” Id.
12          Plaintiff failed to timely respond to the OSC. Therefore, on March 29, 2021,
13   the Court again ordered Plaintiff to show cause (“Second OSC”), by April 6, 2021,
14   “for a second and final time, why his Complaint should not be dismissed for
15   failure to prosecute and for failure to follow Court rules and orders.” Id. at 1-2
16   (emphasis in original). Plaintiff was again “cautioned that failure to timely
17   comply with this order will result in a recommendation that this action be
18   dismissed, with or without prejudice, for failure to prosecute and failure to
19   obey Court orders under Federal Rule of Civil Procedure 41(b).” Id. at 2
20   (emphasis in original).
21          To date, Plaintiff has failed to respond to either OSC or to otherwise
22   participate in this litigation.
23                                 II.   LEGAL STANDARD
24          District courts have sua sponte authority to dismiss actions for failure to
25   prosecute or to comply with court orders. See Fed. R. Civ. P. 41(b); Link v.
26   Wabash R.R. Co., 370 U.S. 626, 629-30 (1962); Hells Canyon Pres. Council v.
27   U.S. Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005) (stating courts may dismiss an
28   action under Federal Rule of Civil Procedure 41(b) sua sponte for a plaintiff’s
                                                 2
 1   failure to prosecute or comply with the Federal Rules of Civil Procedure or the
 2   court’s orders); Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992) (ordering
 3   dismissal for failure to comply with court orders).
 4         In deciding whether to dismiss for failure to prosecute or comply with court
 5   orders, a district court must consider five factors: “(1) the public’s interest in
 6   expeditious resolution of litigation; (2) the court’s need to manage its docket;
 7   (3) the risk of prejudice to the defendants; (4) the public policy favoring
 8   disposition of cases on their merits; and (5) the availability of less drastic
 9   sanctions.” Henderson v. Duncan, 779 F.2d 1421, 1423 (9th Cir. 1986).
10   “Dismissal is appropriate ‘where at least four factors support dismissal, or where at
11   least three factors ‘strongly’ support dismissal.’” Neal v. Reslan, No. CV 19-
12   09291 PA (ASx), 2020 WL 754366, at *1 (C.D. Cal. Jan. 16, 2020) (quoting
13   Hernandez v. City of El Monte, 138 F.3d 393, 399 (9th Cir. 1998) (internal
14   citations omitted)). In a case involving sua sponte dismissal, however, the fifth
15   Henderson factor regarding the availability of less drastic sanctions warrants
16   special focus. Hernandez, 138 F.3d at 399.
17                                    III.   DISCUSSION
18         Here, the first two factors—public interest in expeditious resolution of
19   litigation and the Court’s need to manage its docket—weigh in favor of dismissal.
20   Despite being initially warned over four months ago that this case may be
21   dismissed for failure to respond to the OSC and then warned again over five weeks
22   ago that the case will be dismissed for failure to respond to the Court’s Second
23   OSC, Plaintiff has failed to respond to either OSC. This failure to prosecute and
24   follow Court orders hinders the Court’s ability to move this case toward
25   disposition and suggests Plaintiff does not intend to litigate this action diligently.
26         The third factor—prejudice to Defendant—also weighs in favor of dismissal.
27   A rebuttable presumption of prejudice to a defendant arises when a plaintiff
28   unreasonably delays prosecuting an action. See In re Eisen, 31 F.3d 1447, 1452-53
                                                 3
 1   (9th Cir. 1994) (citations omitted). Nothing suggests such a presumption is
 2   unwarranted in this case, considering that Plaintiff has failed to comply with the
 3   Court’s OSC and Second OSC and he has not offered any excuse for his failure to
 4   comply with and respond in a timely manner. Thus, this “prejudice” element thus
 5   favors dismissal.
 6         The fourth factor—public policy in favor of deciding cases on the merits—
 7   ordinarily weighs against dismissal. However, it is Plaintiff’s responsibility to
 8   move litigation towards disposition at a reasonable pace and to avoid dilatory and
 9   evasive tactics. See Morris v. Morgan Stanley, 942 F.2d 648, 652 (9th Cir. 1991).
10   Plaintiff has not met this responsibility despite having been: (1) instructed on his
11   responsibilities; (2) granted sufficient time in which to discharge them; and
12   (3) repeatedly warned of the consequences of failure to do so. Under these
13   circumstances, though this policy favors Plaintiff, it does not outweigh Plaintiff’s
14   repeated failure to obey Court orders or to file responsive documents within the
15   time granted.
16         The fifth factor—availability of less drastic sanctions—also weighs in favor
17   of dismissal. The Court cannot move the case toward disposition without
18   Plaintiff’s compliance with Court orders or participation in this litigation. Despite
19   the Court’s attempts to obtain a response, Plaintiff has shown he is either unwilling
20   or unable to comply with Court orders by failing to file responsive documents and
21   failing to otherwise cooperate in prosecuting this action. The Court is not aware of
22   any lesser sanction that is available in this case. See Henderson, 779 F.2d at 1424
23   (“The district court need not exhaust every sanction short of dismissal before
24   finally dismissing a case but must explore possible and meaningful alternatives.”)
25   (citation omitted); Roman v. Smith, No. 2:18-07909 PA (ADS), 2019 WL
26   8013120, at *1 (C.D. Cal. Nov. 18, 2019).
27         Accordingly, the Court finds that dismissal of this action, without prejudice,
28   is appropriate here.
                                               4
 1                              IV.   CONCLUSION
 2         For the reasons discussed previously, IT IS HEREBY ORDERED that the
 3   case is DISMISSED without prejudice.
 4
 5
     Dated: May 10, 2021                                                 ____
 6                                HONORABLE R. GARY KLAUSNER
                                  United States District Judge
 7
 8
 9   Presented by:
10
11
12   HONORABLE SHASHI H. KEWALRAMANI
     United States Magistrate Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            5
